Per Curiam.
The court had no power under section 793 of the Civil Practice Act to direct the judgment debtor to turn over property, the ownership of which was in dispute. (Rodman v. Henry, 17 N. Y. 482.) Nor was the judgment debtor in contempt by reason of a transfer which is not shown to have been made after the restraining order and which is affirmatively shown to have been made before the restraining order was served.
Order modified by granting only so much of the motion as asks for the delivery of the certificate of ownership of a seat on the California Stock Exchange, and as modified affirmed, with ten dollars costs and disbursements to appellant, to be set off against the judgment.
All concur; present, Levy, Callahan and Untermyer, JJ.